DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on April 28, 2022.  These drawings are accepted.
Allowable Subject Matter
Claims 1-3 and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to claim 1, the prior art of record fails to anticipate or render obvious an electropneumatic brake control module comprising a pneumatically controlled inlet/outlet valve unit, wherein the inlet/outlet valve unit has a first pneumatically switchable 2/2-way inlet valve and a first pneumatically switchable 2/2-way outlet valve, wherein the first pneumatically switchable 2/2-way inlet valve receives the first control pressure and the first pneumatically switchable 2/2-way outlet valve receives a second control pressure from the pilot control unit.  With regards to claim 6, the prior art of record fails to anticipate or render obvious an electropneumatic brake control module comprising a redundancy valve unit, the redundancy valve unit has a redundancy valve, with a first redundancy valve port connected to the redundancy pressure port, a second redundancy valve port connected to the first axle channel port and a third redundancy valve port connected to a vent.  With regards to claim 15, the prior art of record fails to anticipate or render obvious an electropneumatic brake control module comprising a first axle channel port, a pneumatically controlled inlet/outlet valve unit, and a second axle channel port; wherein the inlet/outlet valve unit is configured to output a second braking pressure at the second axle channel port; wherein the electropneumatic pilot control unit is configured for at least a third control pressure at the inlet/outlet valve unit, and wherein the redundancy valve unit is configured to output the redundant braking pressure at the second axle channel port in the event that the electropneumatic pilot control unit has a fault.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Thiel teaches an electropneumatic brake control module.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
May 25, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657